Exhibit 10.4

NUVERRA ENVIRONMENTAL SOLUTIONS, INC.

Federal Taxpayer Identification No.: 26-0287117

14624 North Scottsdale Road, Suite 300

Scottsdale, Arizona 85254

Notice of Grant of Performance Restricted Stock Units and Award Agreement (CEO)
(“Award Agreement”)

PART I

Name of Participant: Mark D. Johnsrud

Plan: Nuverra Environmental Solutions, Inc. 2017 Long Term Incentive Plan

Effective February 23, 2018, (“Award Date”) you have been granted an Award of
Performance Restricted Stock Units (“Awarded Performance Units”) for settlement
in 531,618 shares of NUVERRA ENVIRONMENTAL SOLUTIONS, INC. (the “Company”)
common stock, par value $0.01 per share (“Shares”). This Award is not settled in
Shares until the vesting date shown below, conditioned upon both the Service
Condition and Performance Condition being met.

The Service Condition and Performance Condition will be determined on the
vesting date below with respect to the Awarded Performance Units:

 

Performance

Period

   Number of Awarded
Performance Units    Vesting Date

1/1/2018 through 6/30/2018

   265,809    August 7, 2018

7/1/2018 through 6/30/2019

   265,809    August 7, 2019

By your signature and the Company’s signature below, you and the Company agree
that this Award is granted under and governed by the terms and conditions of the
Plan and the Award Agreement (including PART I and PART II), all of which are
made a part of this document.

[remainder of page intentionally left blank]

 

- 1 -



--------------------------------------------------------------------------------

NUVERRA ENVIRONMENTAL SOLUTIONS, INC.

 

Signature:  

/s/ Joseph M. Crabb

    Date: February 23, 2018 Print Name:   Joseph M. Crabb     Title:   Executive
Vice President and Chief Legal Officer    

PARTICIPANT

 

Signature:  

/s/ Mark D. Johnsrud

    Date: February 23, 2018 Print Name:   Mark D. Johnsrud  

 

- 2 -



--------------------------------------------------------------------------------

PART II

General Terms and Conditions

Section 1.    Size and Type of Award. The Performance Units in respect of Shares
covered by this Award (“Awarded Performance Units”) are listed in PART I of this
Award Agreement (“Award Notice”). This Award Agreement is subject to all of the
terms and conditions of the Nuverra Environmental Solutions, Inc. 2017 Long Term
Incentive Plan (the “Plan”).

Section 2.    Vesting.

(a)    Vesting Conditions. There are conditions you must satisfy before your
Awarded Performance Units will vest:

 

  (i) You must remain in the continuous service of the Company and/or its
Affiliates through the vesting date (the “Vesting Date”) shown in the Award
Notice (the “Service Condition”).

 

  (ii) Any Performance Goal(s) specified in Appendix A of this Award Agreement
must be met as of the end of the Performance Period as determined by the
Committee in accordance with the terms of the Plan (the “Performance
Condition”).

 

  (iii) Awarded Performance Units (including any adjustments thereto), based on
satisfaction of the Performance Condition as determined by the Committee in
accordance with the terms of the Plan, will vest and become non-forfeitable on
the Vesting Date.

(b)    Vesting Date. The Vesting Date for your Awarded Performance Units, as
adjusted, is specified in the Award Notice. If both the Service Condition and
the Performance Condition are satisfied on the Vesting Date, you will obtain
ownership of the Shares issued upon the settlement of the vested Awarded
Performance Units.

(c)    Change in Control. Notwithstanding any provisions of this Award Agreement
to the contrary, in the event of a Change in Control (as defined in the Plan)
unvested Awarded Performance Units shall become immediately subject to partial
vesting as specified in Appendix B of this Award Agreement.

(d)    Forfeitures. Other than as provided in Section 2(e) below, if you
terminate service with the Company and/or its subsidiaries prior to the Vesting
Date, you will forfeit Awarded Performance Units that are scheduled to vest on
the Vesting Date. If you remain in continuous service with the Company and/or
its subsidiaries through the Vesting Date but the Performance Condition is not
satisfied, you will forfeit the Awarded Performance Units. When you forfeit
Awarded Performance Units, all of your interest in the Awarded Performance Units
will be canceled.

 

- 3 -



--------------------------------------------------------------------------------

(e)    Termination Without Cause or For Good Reason. Notwithstanding any
provisions of this Award Agreement to the contrary, if prior to the expiration
of the Performance Period:

 

  (i) Your service with the Company and/or its subsidiaries is terminated by the
Company other than for Cause (as used in this Award Agreement, “Cause” means
“good cause” as defined in Section 8(b)(ii) of your April 28, 2017 Amended and
Restated Employment Agreement with the Company (as amended from time to time in
accordance with the terms thereof, the “Employment Agreement”)) or your service
with the Company and/or its subsidiaries is terminated by you for Good Reason
(as used in this Award Agreement, the term “Good Reason” shall mean “good
reason” as defined in Section 8(b) of the Employment Agreement), and in either
case such termination does not occur within six (6) months prior to or twelve
(12) months following a Change in Control (as defined in the Plan), then
unvested Awarded Performance Units shall become vested pro rata based on the
actual number of days elapsed in the applicable Performance Period as of the
date of termination, if any, to the extent Performance Goals are ultimately
satisfied.

 

  (ii) Your service with the Company and/or its subsidiaries is terminated by
the Company other than for Cause or your service with the Company and/or its
subsidiaries is terminated by you for Good Reason, and in either case such
termination occurs within six (6) months prior to or twelve (12) months
following a Change in Control, then the provisions of Section 2(c) hereof shall
apply upon the occurrence of the Change in Control and unvested Awarded
Performance Units shall become immediately subject to partial vesting as
specified in Appendix B of this Award Agreement.

(f)    Death or Disability. Notwithstanding any provisions of this Award
Agreement to the contrary, in the event your service terminates due to death or
disability (within the meaning of Section 22(e)(3) of the Code), all unvested
Awarded Performance Units shall fully vest upon your death or disability,
subject to your continued service with the Company though the period ending on
such termination.

(g)    Definition of Service. For purposes of determining the vesting of your
Awarded Shares, you will be deemed to be in the service of the Company and/or
its subsidiaries for so long as you serve in any capacity as an employee,
officer, non-employee director or consultant of the Company and/or its
subsidiaries.

(h)    Voting and Other Rights. You shall have no voting or other rights of a
shareholder and will not be treated as an owner of Shares for tax purposes,
except with respect to Shares that have been delivered upon the vesting of
Awarded Performance Units.

Section 3.    Settlement. As soon as reasonably practicable, but in no event
more than 30 days, after any Awarded Performance Units have vested, the Company
shall, subject to Sections 4 and 6, issue and deliver to you one or more stock
certificates in respect of such Shares issued upon settlement of the vested
Awarded Performance Units.

 

- 4 -



--------------------------------------------------------------------------------

Section 4.    Application of Clawback Policy. Notwithstanding anything in this
Award Agreement to the contrary, the Awarded Performance Units and any related
Shares shall be subject to adjustment and/or recovery, in whole or in part,
following the date on which they become vested and payable if and to the extent
(i) required by any applicable law, rule or regulation or (ii) provided under
the terms of any clawback policy or other policy of similar import adopted by
the Company and in effect on the date the Awarded Performance Units become
vested and payable.

Section 5.    No Right to Continued Service. Nothing in this Award Agreement, or
any action of the Board or Committee with respect to this Award Agreement, shall
be held or construed to confer upon you any right to a continuation of service
by the Company or its subsidiaries. You may be dismissed or otherwise dealt with
as though this Award Agreement had not been entered into.

Section 6.    Taxes. Where any person is entitled to receive Shares pursuant to
the Awarded Performance Units granted hereunder, the Company shall have the
right to require such person to pay to the Company the amount of any tax that
the Company is required to withhold with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.

Section 7.    Notices. Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:

If to the Participant, to the Participant’s address as shown in the Company’s
records. If to the Committee:

Nuverra Environmental Solutions, Inc.

14624 North Scottsdale Road, Suite 300

Scottsdale, Arizona 85254

Attention:        Compensation Committee of the Board of Directors

              (with a copy to the Chief Legal Officer of the Company)

Section 8.    Restrictions on Transfer. The Awarded Performance Units granted
hereunder shall not be subject in any manner to anticipation, alienation or
assignment, nor shall such Award be liable for, or subject to, debts, contracts,
liabilities, engagements or torts, nor shall it be transferable by you other
than by will or by the laws of descent and distribution or as otherwise
permitted by the Plan.

Section 9.    Successors and Assigns. This Award Agreement shall inure to the
benefit of and shall be binding upon the Company and you and each party’s
respective heirs, successors and assigns.

 

- 5 -



--------------------------------------------------------------------------------

Section 10.     Construction of Language. Whenever appropriate in this Award
Agreement, words used in the singular may be read in the plural, words used in
the plural may be read in the singular, and words importing the masculine gender
may be read as referring equally to the feminine or the neuter. Any reference to
a section shall be a reference to a section of this Award Agreement, unless the
context clearly indicates otherwise. Capitalized terms not specifically defined
herein or in the Award Notice shall have the meanings assigned to them under the
Plan.

Section 11.     Governing Law. This Award Agreement shall be construed,
administered and enforced according to the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof, except to the extent
that such laws are preempted by federal law. The federal and state courts having
jurisdiction in the State of Delaware shall have exclusive jurisdiction over any
claim, action, complaint or lawsuit brought under the terms of the Plan. By
accepting any Awarded Performance Units, you, and any other person claiming any
rights under this Award Agreement, agrees to submit himself or herself, and any
such legal action as he or she shall bring under the Plan, to the sole
jurisdiction of such courts for the adjudication and resolution of any such
disputes.

Section 12.     Amendment. This Award Agreement may be amended, in whole or in
part and in any manner not inconsistent with the provisions of the Plan, at any
time and from time to time, by written agreement between the Company and you.

Section 13.     Plan Provisions Control. This Award Agreement and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan. In the event of any conflict between the provisions of
the Plan and the provisions of this Award Agreement, the terms of the Plan,
which are incorporated herein by reference, shall control. By signing this Award
Agreement, you acknowledge receipt of a copy of the Plan. You acknowledge that
you may not and will not rely on any statement of account or other communication
or document issued in connection with the Awarded Performance Units other than
the Plan, this Award Agreement, or any document signed by an authorized
representative of the Company that is designated as an amendment of the Plan or
this Award Agreement.

Section 14.     409A Compliance. It is intended that the Awarded Performance
Units granted pursuant to this Award Agreement comply with Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations and
other guidance promulgated thereunder (“Section 409A”), and all provisions of
this Award Notice shall be construed, interpreted, and administered in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A. It is further intended that all payments related to, or
settlements of, the Awarded Performance Units hereunder qualify for the
“short-term deferral” exception under Section 409A.

[remainder of page intentionally left blank]

 

- 6 -



--------------------------------------------------------------------------------

APPENDIX A TO

NUVERRA ENVIRONMENTAL SOLUTIONS, INC.

NOTICE OF GRANT OF PERFORMANCE RESTRICTED STOCK UNITS AND

AWARD AGREEMENT

For the applicable Performance Period, the Awarded Performance Units will vest
(i) 80% based on the achievement of a minimum cumulative Adjusted EBITDA during
the Performance Period and (ii) 20% based on Total Shareholder Return as
compared to the Company’s “peer group” during the Performance Period.

For purpose hereof, the term “Adjusted EBITDA” means, with respect to the
Company and its subsidiaries, income (loss) from continuing operations before
interest, taxes, depreciation, amortization, gain or loss on early
extinguishment of debt and non-cash stock-based compensation, excluding
extraordinary items, other nonrecurring items, and material out-of-period
adjustments, but may also include such other items as the Compensation Committee
of the Board, in its discretion, may deem reasonable or appropriate. For the
avoidance of doubt, Adjusted EBITDA targets applicable to any performance period
need not correspond to any budget, forecast or other financial or operating
projections of the Company and shall be established at levels reasonably
determined by the Compensation Committee to effectively motivate and reward
Participant over the applicable Performance Period.

Performance Period - 1/1/2018 through 6/30/2018

Adjusted EBITDA target (80%) – to be established by the Compensation Committee
and communicated to the Participant in writing as soon as reasonably
practicable, but in any event not later than March 2, 2018

TSR (20%) – to be established by the Compensation Committee (in consultation
with Pearl Meyer & Partners as the Compensation Committee’s outside advisory
firm) and communicated to the Participant in writing as soon as reasonably
practicable, but in any event not later than March 2, 2018, which communication
shall identify companies comprising the peer group as well as methodology for
determining the Company’s relative TSR performance

Performance Period - 7/1/2018 through 6/30/2019

Adjusted EBITDA target (80%) – to be established by the Compensation Committee
and communicated to the Participant in writing not later than June 30, 2018

TSR (20%) – to be established by the Compensation Committee and communicated to
the Participant in writing not later than June 30, 2018, which communication
shall identify companies comprising the peer group as well as methodology for
determining the Company’s relative TSR performance

 

- 7 -



--------------------------------------------------------------------------------

APPENDIX B TO

NUVERRA ENVIRONMENTAL SOLUTIONS, INC.

NOTICE OF GRANT OF PERFORMANCE RESTRICTED STOCK UNITS AND

AWARD AGREEMENT

Upon a Change in Control, if the enterprise valuation of the Company reflected
in the Change in Control transaction is at least $200 million, then the unvested
portion of Awarded Performance Units would vest as follows:

(i) enterprise valuation of $200 million, 25% of unvested Awarded Performance
Units vest;

(ii) enterprise valuation from $200 million to $250 million, vesting percentage
of unvested Awarded Performance Units determined by linear interpolation between
25% and 50%;

(iii) enterprise valuation of $250 million, 50% of unvested Awarded Performance
Units vest;

(iv) enterprise valuation from $250 mill to $300 million, vesting percentage of
unvested Awarded Performance Units determined by linear interpolation between
50% and 100%; and

(v) enterprise valuation of $300 million or more, 100% of unvested Awarded
Performance Units vest.

If the enterprise valuation of the Company reflected in the Change in Control
transaction is less than $200 million, no vesting of unvested Awarded
Performance Units.

 

- 8 -